Citation Nr: 0019477	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1970.

This case first came before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein service connection for PTSD 
was granted and assigned a 50 percent disability evaluation, 
effective as of 

November 3, 1995, the date of receipt of the veteran's claim.  
In July 1999, the Board remanded this claim in order to 
address due process concerns.  The case is again before the 
Board for appellate review.

In statements submitted to the Board and the RO, the veteran 
appears to request entitlement to a permanent and total 
disability rating for pension purposes, and an effective date 
earlier than November 3, 1995, for the award of service 
connection and compensation for PTSD.  These matters are 
referred to the RO for action as appropriate.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for PTSD is well grounded in 
accordance with 38 U.S.C.A. § 5107(a) (West 1991); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board notes that the entire section of the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, dealing with 
evaluation of disability from mental disorders, was amended 
effective November 7, 1996.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52695-52702 
(October 8, 1996) (amending various sections of 38 C.F.R. 
Part 4, to include §§ 4.16, 4.130, 4.131, and 4.132).  The 
RO, in March 1998, granted service connection for PTSD as of 
November 3, 1995; however, it has neither considered the 
veteran's claim for an increased rating for PTSD under the 
regulations that were in effect prior to November 7, 1996, 
nor has it furnished him with notice of those regulations.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
accordance with Karnas, the RO is obligated to review the 
veteran's claim for an increased rating from an original 
grant of service connection for PTSD under the criteria 
(either old or new) that are more favorable.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, the Board notes that the veteran has not been 
accorded a VA psychiatric examination that provides a 
sufficient basis for identifying the specific mental 

problems attributable to his PTSD, and the severity thereof.  
While the report of a February 1998 VA psychiatric 
examination is of record, the primary purpose of that 
examination was apparently to furnish a diagnosis, and not to 
identify symptoms or to assess the degree of impairment 
resulting therefrom.  The Board is accordingly of the opinion 
that additional development of the evidence, in the form of a 
contemporaneous VA psychiatric examination, would be of 
significant probative value.

In view of the foregoing, this appeal is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for PTSD since 
1998.

2.  Upon receipt of such information, and 
duly executed authorization for the 
release of private medical records, the 
RO should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment accorded him for PTSD.  Any and 
all such records are to be associated 
with his claims folder.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder and a copy of this remand are to 
be made available to the examiner for his 
or her review prior to the examination.  
All indicated special studies should be 
accomplished, and clinical findings 
should be reported in detail.  The 
examiner should provide a multiaxial 
diagnosis using the criteria found in the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), of the American Psychiatric 
Association.  

The examiner should specifically provide 
a Global Assessment of Functioning (GAF) 
score and provide an opinion as to what 
level of disability the score signifies.

4.  Following completion of the above 
actions, the RO should review the 
veteran's claims folder and ensure that 
all of the development action has been 
conducted and completed in full.  
Specific attention is directed to the 
examination reports.  The United States 
Court of Appeals for Veterans Claims 
(Court) has held that, if a requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  The RO should then review the 
veteran's claim, and determine whether an 
increased rating for PTSD, during any or 
all of the period since November 3, 1995, 
can now be granted.  If the decision 
remains in any manner adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case (SSOC).  This SSOC 
should include a discussion of the rating 
criteria that were in effect for mental 
disorders, to include PTSD, prior to 
November 7, 1996.  The veteran and his 
representative should then be afforded 
the applicable period of time within 
which to respond thereto.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences are to be drawn therefrom.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




